EXAMINER’S AMENDMENT
This Office Action is in response to Amendment filed April 8, 2022.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-8. (Cancelled)
Claims 17-20. (Cancelled)

Allowable Subject Matter
Claims 9-16 is allowed, because Ahn does not disclose the limitation “the value of x is greater than 0 and smaller than 1 and the value of x decreases in a direction from the barrier layer to the cap layer” recited in the amended claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 10,056,252)
Ishiguro et al. (US 2017/0229566)
Laboutin et al. (US 2014/0167058)
Huang et al. (US 10,062,775)
Makiyama (US 10,263,103)
Yui et al. (US 9,123,534)
Xie et al. (US 10,290,713)
Mishra et al. (US 7,935,985)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

May 10, 2022